..
                 Case 2:18-cv-04558-NIQA Document 1 Filed 10/23/18 Page 1 of 14
                    ~,   \\
          ... ~·. \\ i("\\ ~l~
          {~·/.~;';\ ~~ ~
           ~~~                   IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


     LAURA A. YINGST,

                                      Plaintiff,

            V.                                        CIVIL ACTION NO.                       4558

     COATES VILLE HOSPITAL
     COMPANY, LLC d/b/a
     BRANDYWINE HOSPITAL,                             JCRY TRIAL DEMANDED

                                     Defendant.

                                                                                      FILED
                                                   COMPLAINT
                                                                                      OCT 23 2018
                                                                                   KATE BARKMAN, Clerk
                                                                                 By           Dep. Clerk
                                             INTRODUCTION

            Plaintiff, Laura A. Yingst ("Plaintiff' or ''Ms. Yingst"), by and through her counsel, files

     this Complaint and asserts claims of disability discrimination against her former employer,

     Coatesville Hospital Company, LLC d/b/a Brandywine Hospital ("Defendant" or "Brandywine

     Hospital"). In July 2014, Laura Yingst discovered she had breast cancer. At the time, Ms.

     Yingst had worked for Brandywine Hospital for more than 25 years, and was assigned to the

     recovery room as a per diem registered nurse. By the Spring of2016, after treatment and

     multiple surgeries, Ms. Yingst was cancer free and seeking a return to regular nursing position.

            Rather than welcome a long-service colleague back into a regular position, the llospital's

     nursing supervisor refused to hire Ms. Yingst into an open full-time regular position because she

     had "missed too much" time during her breast cancer treatment. Later, Brandywine Hospital's

     Human Resources Department ignore Ms. Yingst's multiple internal complaints of disability
         Case 2:18-cv-04558-NIQA Document 1 Filed 10/23/18 Page 2 of 14



discrimination and helped to facilitate the rejection of her applications for two part-time regular

positions.

       At the same time Brandywine Hospital was pushing out a long-service, highly qualified

registered nurse because of her breast cancer diagnosis and treatment, the Ilospital was holding

itself out to the community as a center of excellence for the treatment of breast cancer, having

spent $1 million on a new Women's Imaging Center. This lawsuit seeks to hold Brandywine

Hospital fully accountable for its illegal conduct.

                            PARTIES,    JURISDICTIO~      AND VENUE

        I.      Laura Yingst is an adult individual whose residence is Downingtown,

Pennsylvania.

       2.       Defendant, Brandywine Hospital, operates as a community healthcare provider,

and is located at 201 Reeceville Road, Coatesville, Pennsylvania.

        3.      Brandywine llospital is in the business of inpatient, outpatient, medical and

surgical, diagnostic and emergency care.

       4.       At all times relevant to this Complaint, Ms. Yingst was employed by Brandywine

Hospital as a Registered Nurse.

        5.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331.

        6.      This action is authorized and instituted pursuant to the Americans with

Disabilities Act, 42 U.S. C §§ 12112, 12117, and 12203.

        7.      This Court has supplemental jurisdiction over Ms. Yingst's claims under the

Pennsylvania Human Relations Act, 43 P.S. §§ 955(a) and (d), pursuant to supplemental

jurisdiction as codified at 28 U.S.C. § 1367.
         Case 2:18-cv-04558-NIQA Document 1 Filed 10/23/18 Page 3 of 14



        8.     At all times relevant to this Complaint, .Ms. Yingst was an "employee" of

Brandywine Hospital as defined in the Americans with Disabilities Act ("ADA"), 42 U.S.C. §

12101 et seq., and the Pennsylvania Human Relations Act ("PHRA"), 43 P.S. § 951 et seq.

        9.     At all times relevant to this Complaint, Brandywine Hospital was Ms. Yingst's

"employer'' as defined in the ADA, 42 U.S.C. § 12111, and the PHRA, 43 P.S. § 954.

        10.    Ms. Yingst has adequately exhausted her administrative remedies under the ADA

and the PHRA. Specifically, Ms. Yingst filed a Charge of Discrimination with the Equal

Employment Opportunity Commission ("EEOC"), which was dual-filed with the Pennsylvania

Human Relations Commission ('"PHRC"), on November 8, 2016, alleging disability

discrimination and retaliation.

        11.    Ms. Yingst received a Notice of Right to Sue from the EEOC on September 12,

2018. More than one year has elapsed since the filing of Ms. Yingst's complaint with the

PHRC.

        12.    This case is not subject to compulsory arbitration because Plaintiff seeks

injunctive relief and the amount in controversy exceeds the jurisdictional amount for arbitration

of One Hundred Fifty Thousand Dollars ($150,000), exclusive of interest and costs.

        13.    Venue is properly invoked pursuant to 29 U.S.C. § 139l(b) because the actions

complained of herein occurred within the jurisdictional limit of this Court.

                                    STA TEME}'.;T OF FACTS

Yingst's Employment History at Brandywine

        14.    Ms. Yingst earned her Bachelors of Science from Villanova University in 1987.

        15.    In November 1987, more than 30 years ago, Ms. Yingst started work at

Brandywine Hospital as a full-time registered nurse in the intensive care unit (ICU).
.
'
               Case 2:18-cv-04558-NIQA Document 1 Filed 10/23/18 Page 4 of 14



           16.      In October 1992, Ms. Yingst continued her full-time status, but transferred to the

    Post Anesthesia Care Cnit/Recovery Room (PACU).

           17.      In November 1995, Ms. Yingst moved to Michigan to attend to family issues, and

    resigned her employment at Brandywine Hospital.

           18.      When Ms. Yingst returned to the area in September 1996, there were no RN

    positions available in the PACU. Ms. Yingst returned to work at Brandywine Hospital as a per

    diem RN in the ICU.

           19.      In February 2012, Ms. Yingst again transferred to the PACU, this time as a per

    diem RN.

           20.      Per diem nurses do not have "regular" schedules, and their hours are subject to

    being cancelled at the last minute, which may result in sporadic earnings.

    Yingst's Breast Cancer Diagnosis and Treatment

           21.      In July 2014, Ms. Yingst received a diagnosis of ductal carcinoma in situ (breast

    cancer).

           22.      In 2014 and 2015, Ms. Yingst was treated for breast cancer through surgeries,

    including a lumpectomy, bilateral mastectomies, and reconstructive breast implant surgeries.

           23.      In 2014, Ms. Yingst was unavailable to work during the following periods of time

    as a result of her disability: between September 22 and October 8; and between November 24

    and December 31.

           24.      In 2015, :Ms. Yingst was unavailable to work during the following periods of time

    as a result of her disability: between January 1 and February 26; between September 17 and

    October 7; between November 30, and December 2; and between December 10 and December

    14.
..
             Case 2:18-cv-04558-NIQA Document 1 Filed 10/23/18 Page 5 of 14



             25.    Ms. Yingst was cancer free in 2015, although she was unable to work during 2016

     for medical treatment of complications from her surgeries between April 28 and May 3, and

     between August 25 and September 8.

     Yingst's Efforts to Obtain Regular Employment

             26.    In late Spring 2015, Justine Murphy, Brandywine Hospital's Director of Surgical

     Services, mentioned in a staff meeting that she was trying to get approval to hire another regular

     part-time registered nurse in the PACU. Ms. Yingst told Ms. Murphy that she was very interested

     in that opportunity.

             27.    Following her diagnosis and treatment for breast cancer, Ms. Yingst was

     interested in any part-time or full-time nursing position to earn more money and have a more

     consistent schedule. However, no new regular positions were approved.

             28.    Since no regular positions at Brandywine Hospital were open, Ms. Yingst

     explored other external opportunities. However, Ms. Yingsfs preference was to stay with her

     long-time (close to 30-year) employer.

             29.    In May 2016, two full-time nurses in the PACU, Denise Ricken and Kathleen

     Baier, announced that they would be leaving their employment at Brandywine Hospital in July

     2016.

             30.    Shortly thereafter, Brandywine Hospital posted one regular full-time and two

     regular part-time nursing positions in the PACU.

             31.    Ms. Yingst submitted an application for the positions, and recalls applying for any

     open regular position in the PACU.

             32.    On May 31, 2016, Ms. Yingst received confirmation that her application had been

     received for the position of Registered Nurse - PACU.
.'
              Case 2:18-cv-04558-NIQA Document 1 Filed 10/23/18 Page 6 of 14



     Brandywine's Discriminatory Refusal to Hire Yingst for Regular Full Time RN Position

             33.     In June 2016, Ms. Yingst learned that Brandywine had hired Michael Sheridan, a

     nurse who had been working in the ICC, for the full-time positon in the PACU when she

     happened to see his name on the weekly schedule.

             34.     Since she knew Ms. Murphy would have made the hiring decision, Ms. Yingst

     went to her office and asked why she had hired Mr. Sheridan when she knew Ms. Yingst was

     interested in the position.

             35.     Ms. Murphy responded: "I didn't give the job to you because you have missed too

     much time over the last two years."

             36.     Ms. Yingst was shocked by Ms. Murphy's response, so she asked her: "You mean

     because I had cancer and reconstruction complications, you are not giving me the job?" Ms.

     Murphy did not respond.

     Brandywine's Failure to Respond to Yingst's Internal Discrimination Complaint

             37.     A few days after her conversation with Ms. Murphy, Ms. Yingst contacted

     Brandywine Hospital's Human Resources Department. Since no one was available, Ms. Yingst

     left a voicemail message asking to speak to someone because Ms. Murphy had refused to hire

     her because she missed time due to breast cancer.

             38.     Ms. Yingst did not get a response to her voicemail to the Human Resources

     Department. She called at least two more times, and never received a call back.

             39.     Ms. Yingst then went to the Human Resources Department in person and spoke to

     Dina Criniti, Human Resources Manager, about her concerns. Ms. Criniti said words to the effect

     that Ms. Yingst "had rights" but that she needed to speak to Kelly Besack, the Human Resources

     Director, who was not available that day.
..
              Case 2:18-cv-04558-NIQA Document 1 Filed 10/23/18 Page 7 of 14



              40.   Ms. Yingst later called Ms. Besack directly and left a detailed voice message

     about her concerns and all her contact information. Despite her best efforts, Ms. Yingst was

     unable to connect directly with Ms. Besack.

              41.   At one point, Ms. Yingst again spoke to Ms. Criniti by phone, who told her that

     they were ''reviewing" her "attendance records."

              42.   Ms. Yingst never received any additional communications or assistance from

     Brandywine Hospital's lluman Resources staff in connection with her internal complaint of

     disability discrimination.

     Brandywine Hospital's Continued Discriminatory and Retaliatory Failure to Hire Yingst

              43.   On July 13, 2016 at approximately 10:00 pm, Ms. Yingst received a text message

     from Ms. Murphy advising her that she would be having a group interview the next morning.

              44.   During Ms. Yingst's shift on July 14, 2016, Ms. Murphy "interviewed" her for the

     open regular part-time positions in the PACU. Teresa Depersia, the Charge Nurse, Lisa Colby, a

     PACU nurse who had been out of work due to an injury since late January, and Denise Ricken,

     one of the PACU nurses who had resigned, also participated in the interview.

              45.   Even though Ms. Yingst had worked closely with these nurses for many years in

     the PACU as a per diem nurse, the interviewers asked basic questions as if they did not know her

     or know her work, such as "If you were part of the PACU team, what could you bring to the

     team?"

              46.   On July 22, 2016, Ms. Murphy asked Ms. Yingst to come to her office, where she

     met with Ms. Murphy and Ms. Depersia. Ms. Murphy told Ms. Yingst that she did not get either

     of the available positions in the PACU. During the meeting, Ms. Murphy refused to answer Ms.
..
                 Case 2:18-cv-04558-NIQA Document 1 Filed 10/23/18 Page 8 of 14



     Yingst's questions about why she was not selected for the open positions, although she

     acknowledged Ms. Yingst was "very experienced" and had "great skills."

             47.     Brandywine Hospital hired Denise Childs, an external hire, for one of the open

     jobs. Ms. Childs started orientation in the P ACU in a regular part-time position on July 25, 2016.

     Ms. Yingst was better qualified than Ms. Childs.

             48.     Brandywine Hospital hired Jeanne Marez, who had been a per diem nurse in the

     PACU, for the other regular part-time job. Ms. Marez moved into her new role on September 7,

     2016. Ms. Yingst was better qualified than Ms. Childs. Ms. Yingst also had more years of

     service at Brandywine Hospital than did Ms. Marez.

             49.     On November 22, 2016, Ms. Yingst resigned her employment with Brandywine

     Hospital, effective November 30, 2016, in order to accept a full-time regular position at another

     hospital.

             50.     In her resignation letter, Ms. Yingst reiterated her complaint that she had been

     denied regular employment because of her prior cancer diagnosis and related treatment.

             51.     Again, Brandywine Hospital ignored Ms. Yingst's internal complaint.

             52.     As a direct and proximate result of Brandywine Hospital's discriminatory and

     retaliatory refusal to hire her into a regular position, Ms. Yingst has sustained substantial and

     continuing injury, including but not limited to, loss of income and benefits, lost earning potential,

     pain and suffering, and emotional distress.

             53.     Brandywine Hospital's discriminatory and retaliatory refusal to hire Ms. Yingst as

     detailed herein was committed with malice or with reckless disregard for her rights pursuant to

     the ADA.
..
             Case 2:18-cv-04558-NIQA Document 1 Filed 10/23/18 Page 9 of 14



                                                  COUNT I

                                   Disability Discrimination in violation
                                   of the Americans with Disabilities Act

             54.     Plaintiff hereby incorporates by reference paragraphs 1 through 53 as though fully

     set forth herein.

             55.     Defendant Brandywine Hospital refused to hire Plaintiff into the regular full time

     and part-time positions that were filled in the PACU during 2016 because Defendant regarded

     her as disabled and/or because of her record of disability (breast cancer) in violation of the

     Americans with Disabilities Act, 42 lJ.S.C. § 12101 et seq.

                                                  COUNT II

                                           Retaliation in violation
                                   of the Americans with Disabilities Act

             56.     Plaintiff hereby incorporates by reference paragraphs 1 through 55 as though fully

     set forth herein.

             57.     Defendant Brandywine Hospital refused to hire Plaintiff into the regular part-time

     positions that were filled in the PACU during 2016 in retaliation for her internal complaints of

     disability discrimination in violation of the Americans with Disabilities Act, 42 U.S.C. § 12101



                                                 COUNT III

                                   Disability Discrimination in violation
                                 of the Pennsylvania lluman Relations Act

             58.     Plaintiff hereby incorporates by reference paragraphs 1 through 57 as though fully

     set forth herein.

             59.     Defendant Brandywine Hospital refused to hire Plaintiff into the regular full time

     and part-time positions that were filled in the PACU during 2016 because Defendant regarded
•,   .   . ..   .
                           Case 2:18-cv-04558-NIQA Document 1 Filed 10/23/18 Page 10 of 14



                    her as disabled and/or because of her record of disability (breast cancer) in violation of the

                    Pennsylvania Human Relations Act, 43 P.S. § 951 et seq.

                                                                COU~T     IV

                                                      Retaliation in violation of the
                                                    Pennsylvania Human Relations Act

                            60.     Plaintiff hereby incorporates by reference paragraphs 1 through 59 as though fully

                    set forth herein.

                            61.     Defendant Brandywine I Iospital refused to hire Plaintiff into the regular part-time

                    positions that were filled in the PACU during 2016 in retaliation for her internal complaints of

                    disability discrimination in violation of the Pennsylvania Human Relations Act, 43 P.S. § 951 et



                                                          PRAYER FOR RELIEF

                            WHEREFORE, Plaintiff, Laura Yingst, respectfully requests that this Court:

                            A.      Enter a declaratory judgment that Defendant's acts, policies, practices and

                    procedures complained of herein have violated Plaintiffs rights as secured to her by law;

                            B.      Require Defendant, Brandywine Ilospital, to offer Plaintiff the regular position

                    that she was denied, and to award her full wages and benefits commensurate with that position;

                            C.      Award to Plaintiff compensation for all past and future pecuniary losses resulting

                    from Defendant's illegal actions in refusing to hire her, including, but not limited to lost

                    earnings, lost earnings growth potential, all compensation and benefits lost due to the actions of

                    Defendants, all out-of-pocket losses, as well as an award of front pay if employment with · · · ··

                    Brandywine Hospital is not possible;

                            D.      Award to Plaintiff compensation for all past and future non-pecuniary losses

                    resulting from Defendant's illegal actions in refusing to hire her, including, but not limited to,
.....   I'


                    Case 2:18-cv-04558-NIQA Document 1 Filed 10/23/18 Page 11 of 14



             pain and suffering, emotional distress, humiliation. embarrassment, and a loss of life's pleasures

             in an amount to be determined at trial;

                    E.      Award to Plaintiff punitive damages for Defendant's malicious and reckless

             conduct as described herein, in an amount to be determined at trial;

                    F.      Grant to Plaintiff all costs, disbursements, and reasonable attorneys' fees relating

             to the enforcement of her rights;

                    G.      Grant to Plaintiff prejudgment interest; and

                    H.      Grant to Plaintiff such additional relief as the Court deems just and proper under

             the circumstances.

                                                 JURY TRIAL DEMANDED

                    Plaintiff hereby requests ajury trial on each of the Counts in this Complaint.


                                                   GREENBLATT, PIERCE, FUNT AND FLORES, LLC




                                                   -
                                                   Julie A. Ueb er, Esquire (ID No. 71297)
                                                   123 S. Broad Street, Ste. 2500
                                                   Philadelphia, Pennsylvania 19109
                                                   (215) 735-1600 (Voice)
                                                   (215) 735-1660 (Fax)
                                                   j.uebler@gpfflaw.com

                                                   Attorneys for Plaintiff
                                                   Laura Yingst
                            Case 2:18-cv-04558-NIQA Document 1 Filed 10/23/18 Page 12 of 14
JS 44 (Rev 06117)                                                                CIVIL COVER SHEET
The JS 44 civil cover shee
                                                           ontamed herem ne1the.r replace nor supplement the fihng and service of pleadmgs or other papers as reqmred by law. except                                   as
                                                           oved by the Judicial Conference of the Umted States m September 1974, 1s reqmred for the use of the Clerk of Court for the
provided by local rules of
purpose of m1t1atmg the c1                                  NS1Rl !CTIONS ON NF:XT PAGE OJ THIS fORM J

                                                                                                                     DEFENDANTS                                  j~                    A
                                                                                                                                              HOSPITA~MPANY. J1t 5,,S&oYWINE
I. (a) PLAINTIFF
                                                                                                                   COATESVILLE
LAURA A YINGST
                                                                                                                   HOSPITAL
    (b)        County of Residence of FITS! Listed Plamt1ff Ch~ster younty                                           County of Residence of F1rst Listed Defendarit
                                                                                                                                                       ([N lJ 5 PlA1NTlf F CASES ONLrJ
                                 (EXCl:.P1 JN L S PLAIN1 f CASE.SJ
                                                                                                                     NOTE      IN LAND CONDEMNATION CASf,S, USE THE LOCATION OF
                                                                                                                               1HE TRACT OF LAl\ID INVOL VrD


  ( C) Attorneys (firm Name. Address. and Tele hone Number)                                                           Attorneys (If Known)
Julie A Uebler, Esquire                                                                                            Stuart T O'Neal, Esquire
Greenblatt. Pierce, Funt and Flores. L ; 123 South Broad Street,                                                   Burns White, 100 Four Falls, Suite 515, 1001 Conshohocken State
Ste. 2500. Philadelphia, PA 19109. (215) 735-1600                                                                  Road, West Conshohocken, PA 19428

                                        TION (Place an         'K" mOneBoxOnly)                      III. CITIZENSHIP OF PRINCIPAL PARTIES mace an                                                 T' m One Box/or Pta1ntiff
                                                                                                                (for D1vers1ty ( 'ases Oni}J                                               and One Box for Defendant)
                                                          Quesnon                                                                           PTF          DEF                                              PTF      DEF
:'.J I    t: S Government
             Platnnff
                                                                                                            C1nzen of Tins State            0 I           ::J    I     Incorporated or Pnnctpal Place       CJ 4    CJ 4
                                                                                                                                                                         of Busmess In Tins State

:'.J 2    lJ S Government                         Diversity                                                 CillZen of Another State           ::J 2      :'.J   2     Incorporated and Prtncipal Place
                                                    fJndzcate Citizenship of Parties tn Item Ill)                                                                         of Busmess In Another State
             Defendant
                                                                                                                                               CJ 3       :J     3     Foreign Nanon


       ..
I V NATCRE OF SUIT (Place an ··x ., tn One Box Only!
                             m                             0
                                                                                                                                                           Chck here for Nature of Suit Code Descnnt1ons
                                                   0
                                                                                      "
                                                                                PERSONAL I'l.Jt:R\'         :'.J 625 Drug Related Seizure         :'.J 422 Appeal 28 use 158               '1 375 False CiatmS Act
C'l 110 Insurance                            PERSO'IAL IN.Jt:R\'
::J 120Manne                          n      310 Airplane                 '.'J 365 Personal Injury ·                 of Property 21 LSC 881       CJ 42.3 Withdrawal                       '1 376Qru Iam(31 LSC
::J 130 Miller Act                    n      315 Airplane Product                   Product L1abihty        CJ 690 Other                                   28 use 1;1                                3729(a))
:'.J 140 Negonable Instrument                      L1ab1hty               CJ 367 Health Care/                                                                                              :'.J 400 State Reappornorunent
:'.J 150 Recovery of Overpayment      :'.J   320 Assault. Libel &                   Phannaceuncal                                                                                          :'.J 41 OAnntrust
         & Enforcement of Judgment                Slander                           Personal Injury                                                :'.J 820 Copynghts                      :'.J 4 30 Banks and Banktng
Cl I 5 I Medicare Act                 n      330 Federal Employers'                 Product Liabihty                                               :'.J 830 Patent                         :J 450 Commerce
CJ 152 Recovery of Defaulted                       Liability              Cl 368 Asbestos Personal                                                 :'.J 83 5 Patent · Abbreviated          :'.J 460 Deportanon
         Student Loans                :'.J   340 \fanne                              Injury Product                                                          "lew Drug Apphcanon           :'.J 4 70 Racketeer Influenced and
         (Lxcludes Veterans)          :'.J   34 S Marme Product                     Liab1hty                                                       ::J 840 Trademark                                 Corrupt Orgamzat1ons
'1 I 5 3 Recovery of Overpayment                   Liability                   PERSONALPROPERT\'                                                                                           :'.J 480 Consumer Credit
                                                                                                                                       "
         of Veteran· s Benefits       :J     350 Motor Vehicle            n 370 Other fraud                  CJ 710 fatr Labor 5tandards           :'.J 861 HIA (l 395ft)                  :'.J 490 Cable/Sat TV
:'.J 160 Stockholders' Smts           '.'J   355 Motor Vehicle             :'.J 371 Truth m Lending                    Act                         :'.J 862 Black Lung (923)               :'.J 850 Secunnes/Commodinest
:'.J 190 Other Contract                           Product Liability        :'.J 380 Other Personal           '-I 720 Labor/Management              :'.J 863 DIWC!DIWW (405(g))                       Lxchange
:'.J 195 Contract Product L1ab1hty    :'.J   360 Other Personal                     Property Datnage                   Rel anons                   n 864 SSID Tltle XVI                    :'.J 890 Other Statutory Acnons
'1 196 Franchlse                                  InJury                  n 385 Property Damage              :'.J 740 Railway Labor Act            CJ 865 RSI (405(g))                     :'.J 891 Agncultural Acts
                                      n      362 Personal Injury .                  Product Lrab1hty         n 751 Fannly and Medical                                                       :'.J 893 LllVlromnental Matters
                                                  Medical Malnractice                                                  Leave Act                                                            :'.J 895 Freedom of Information
                                                                                                             :'.J 790 Other Labor Linganon                                             w              Act
'"'~"'"'dil
 :'.J 210 Land Condemnat10n           ~40 Other ClV11 Rights                     Habeas Corpus:              n 791 Employee Renrement              :'.J 870 Truces (lJ S Plamnff            CJ 896 Arbitration
 CJ 220 Foreclosure                      I Young                          :'.J   463 Aben Detamee                     Income Secunty Act                    or Defendant)                   :'.J 899 Adrmmstranve Procedure
 ::J 2 30 Rent Lease & Eiecnnent      ~4    2 Lrnployment                 ::J    510 Monons to Vacate                                              :'.J 871 IRS - Tinrd Party                        Act.IRev1ew or Appeal of
 :J 240 I Orts to Land                 '1 4 3 Housmg/                                 Sentence                                                               26 t:SC 7609                            Agency Dec1S1on
 :'.J 24 5 Tort Product Liabihty              Accommodations              '.'J   530 General                                                                                                n 950 Consntunonahty of
 :'.J 290 All Other Real Property \   ~'45 Amer w!Disabihnes ·            :'.J   5 35 Death Penalty              0
                                                                                                                                         /twM                                                        State Statutes
                                              Employment                         Other:                      :'.J 462 Naturahzat!on Apphcanon
                                          446 Amer w/D1sabiht1es ·        :'.J   540 Mandamus & Other        Cl 465 Other hmmgranon
                                              Other                       :J     S50 C1Vll Rights                     Acnons
                                      n 448 F.ducanon                     '.'J   555 Pnson Condition
                                                                          CJ     560 ClVll Detamee .
                                                                                      Conditions of
                                                                                      Confinement
 "v.
   OF [I GIN           (Place an "X m One Box Only)
}(I 0 igmal                 '.1 2 Removed from                 :.'J 3    Remanded from              (""J   4 Remstated or      '.1 5 Transferred from                  '.1 6 Mt1lt1d1stnct           !'."1 8 Mult1d1stnct
              P/°ceedmg          State Court                             Appellate Court                     Reopened                      Another 01stnct                    L1t1gat1on ·                 L1t1gat10n .
                                                                                                                                           (specify)                          Transfer                     DJTect file


 ~At;SE Of<' ACTION
                                              Cite the US Civil Statute under which you are fil mg (Do not cite jurtstliclWnal stlllNtes unless tliversiJy)
                                               42 USC section 12101 et sen 43 PS section 951 et sen

 Vil. REQUESTED IN
                                              Bnef descnptmn of cause
                                               D1sab11itv Discrimination m v1olat1on of ADA and Retaliation
                     ::J CHECK IF nus IS A CLASS ACTION
                                                                                                                                                                                           /
                                                                                                                DEMAND$                                              CHbCK YES o~t 1f dem< nded m complamt
      COMPLAINT:          UNDER RLLE 2 3, F R Cv P                                                            '> 150,000 00                                          JURY DEMAN :               ~   Yes       '."JNo
 vm. RELATED CASE(S)
 DATF
      IF A..""JY        (See mstructzons)
                                          JliDGE
                                                                                             -                                                     _ DOCKET NCMBER                     '-u(r         23 2018
 10/23/2018
 FOR OFFICE USE ONLY

     RECEIPT#                     AMOL'NT                                           APPL YING IFP                                 JUDGF                                       MAG JUDGE
                           Case 2:18-cv-04558-NIQA Document 1 Filed 10/23/18 Page 13 of 14
                                                                    C~ITED STATES DISTRICT COt:RT


                                   4
                                                              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                                                                                                                              18              4558
                               ,        '.   U    .:"                            DESIGNATION FORM
                               ~d 'bj> counsel or prose plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: . _ _ _ _ _ _ __
                                                                      45 Lakeview Court, Downingtown, PA 19335
                                                                       --- --------- ------------------
Address of Defendant:                              ________ ~~!_ ~e~~e~il~e-~o~~'.._~o~~~~l~e,_                                       ~~ ~ ~3~~ ____ _
Place of Accident' Incident or Transaction: - - - - - - -201
                                                          ---Reeceville
                                                              ------    Road,
                                                                         - - - Coatesville,
                                                                               - - - - - - -PA
                                                                                            - -19320
                                                                                               ----------


RELATED CASE, IF ANY:

Case ~umber:                                                           Judge .. _ _ _ _ _ _ _ _ __                                   Date Tenrunated

Civil cases are deemed related when Yes is answered to any of the following questions:

1.    ls this case related to property mcluded m an earlier numbered smt pendmg or Wlthm one year                                       YesD
      previously terminated action m this court9

2.    Does this case mvolve the same issue of fact or grow out of the same transaction as a pnor suit                                   YesD
      pending or w1thm one year prev10usly terminated action m this court9

3     Does this case mvolve the vahd1ty or mfnngement of a patent already in suit or any earlier                                        YesO
      numbered case pendmg or Wlthm one year previously termmated action ofth1s court?

4      ls this case a second or successive habeas corpus, social security appeal, or pro se civil nghts
       case filed by the same individual?
                                                                                                                                        Yes   D
I certify that, to my knowledge, the withm case                 0   i~snot
                                                                         related to any case now pending or Within one year previously terminated action in
this court except as noted above
DATI        1_0/23/2~1~ _                        _ _ _ __ _ _                   _
                                                                                         "
                                                                                             a~
                                                                                                        /   J 1 IJ
                                                                                Attorney-at-Law I Pro Se Plaintiff
                                                                                                                       n,•
                                                                                                                                               ___      7~2~7-        __ _
                                                                                                                                                 Attorney ID #(if applicable)


CIVIL: (Place a v in one category only)

A.            Federal Question Cases:                                                              B.       Diversity Jurisdiction Cases:

D      t.     lndemmty Contract, Marme Contract, and All Other Contracts                          D         t.   Insurance Contract and Other Contracts
D      2      FELA                                                                                D 2            Airplane Personal Injury
D      3      Jones Act-Personal Injury                                                           03             Assault, Defamation
D      4      Antitrust                                                                           D 4            Marme Personal Injury
                                                                                                  D s.
B~
D      1
              Patent
              Labor-Management Relations
              Civil Rights
                                                                                                  D 6
                                                                                                  D 7
                                                                                                                 Motor Vehicle Personal Injury
                                                                                                                 Other Personal Injury (Please specify) ·- _
                                                                                                                 Products Ltab1hty
                                                                                                                                                                 _     _ _    _   .

D s           Habeas Corpus                                                                       D s.           Products Liability - Asbesto5
              Securities Act(s) Cases                                                             D 9.           All other Diversity Cases
              Social Secunty Review Cases                                                                        (Please specify)   ____________ _
              All other Federal Question Cases
              (Please specify)         _42__1..I $ C,_§ J.21Q1 fil ~ ~ 43 E. $~ 9§1 fil


                                                                                    ARBITRATION CERTIFICATION
                                                          (I'he effect of thzs certzficatwn zs to remove the case from eligib1/ity for arb1tratwn)

I,                    Julie A. Liebler                    _ _    _,counsel of record or pro se plamtiff, do hereby certify

                    suant to Local C1v1l Rule 53 2, § 3(c) (2), that to the best of my knowledge and behef, the damages recoverable in this civil action case
              e     eed the sum of$150,000 00 exclusive of interest and costs.

                   ehef other than monetary damages is sought                                                                                                 OCT 23 2018

                       -   -       -         H          - - -         ~-~~,tJdlM                                                                        71297
                                                                                                                                                 Attorney I D # (if applicable)

NOTE A tnal de novo will be a tnal by Jury only 1fthere has been compliance With FR C P 38

CJV 609 (;,2018)




                                                         \'
      Case 2:18-cv-04558-NIQA Document 1 Filed 10/23/18 Page 14 of 14

                       I~ THE UNITED ST ATES DISTRICT COURT
                    FOR THE EASTER1'l DISTRICT OF PE~NSYL VASIA

                   CASE MANAGEMENT TRACK DESIGNATION FORi\'l

     LAURA A. YINGST                                                         CIVIL ACTION

                       V.                                                          18          4 558
COATESVILLE HOSPITAL COMPANY, LLC:
                                                                             NO.
                                                 a
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form mall civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT OSE OF THE FOLLOWING CASE MA..1'lAGEMEST TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                             D
(b) Social Security - Cases requesting review of a decis10n of the Secretary of Health
     and Human Services denying plaintiff Social Security Benefits.
                                                                                                    D
(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.      D
(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.
                                                                                                    D
(e) Special l'vtanagement - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)

(t) Standard Management - Cases that do not fall into any one of the other tracks.


 October 23, 2018              Julie A. Uebler                                  Plaintiff
Date                               Attorney-at-law                       Attorney for
215-735-1600                    215-735-1660                          j.uebler@gpfflaw.com
Telephone                           FAX   ~umber                         E-Mail Address


(Civ. 660) 10/02




                                                                                          OCT 23 2018
